DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
Response to Arguments
2.	Applicant’s arguments, see Remarks pg. 6, filed 3/12/2021, regarding the applicant’s arguments, the examiner notes that the applicant’s arguments have been previously address (Office Action dated 10/16/2020 and Advisory Action dated 12/21/2020). With respect to the newly amended limitations, the examiner notes that the prior art of record teaches providing the user with preset search queries (Zbeda; Amir US 20100260487 A1 (hereafter Zbeda) with the same assignee wherein both Zbeda and the current application relate to generating metadata that corresponds to replay data and performing search requests for generating results comprising one or more replay data having metadata that satisfies the search request. Additionally, Thorpe and Dagtas are cited for the significant teaching value with respect to the terms recited in the claim and how a person of ordinary skill understands the terms to teach elements of the claims. Once again, Zbeda recognizes a known problem in the art of providing game developers the ability to predefine metadata captured in a game to facilitate searching and playback which corresponds to the ranking of metadata is set in advance and fixed by a manufacturer and recognizes that types of metadata as claimed. For example, Zbeda teaches:
[0020] Previous systems and approaches provide for replay of events that occur during computer games. For example, a user can record events that occur during game play, and playback the events at a later time. However, these systems do not provide for control and flexibility for searching and replay of the binary replay data. The user in these systems can only search, and play back, replay 
[0021] Furthermore, while some current systems include metadata along with the binary replay data to add some search functionality, in these systems metadata is stored as fields in a database, such as artist name or song name. Accordingly, searching of replay data is restrictive because all the metadata fields have to be added to the database prior to deployment of the game. Further, because the size and structure of the replay data is predefined, the game developers are not provided with flexibility in creating metadata for the game. 
[0022] Present embodiments recognize a need for more flexibility and control over playback of replay data, and further recognize the need for more granularity with respect to searching the stored replay data. Further, some embodiments provide for more flexibility in terms of creating metadata corresponding to replay data. 
[0023] Accordingly, some embodiments provide a system and method for using replay metadata in a search engine friendly format such as a text file accompanying the binary file to allow for greater control and flexibility over the binary replay data. For example, in some embodiments the user and/or game developer is given more control over creating metadata by using a text file to allow the game user and/or developer to add or modify the structure of metadata even after deployment, allowing for flexibility in computer games. For example, in one embodiment games that have user generated content are provided with flexibility in creating metadata that correspond to replay data. The system provides the developer with much more flexibility in creating metadata because the text metadata does not require a specific database structure. Further, by allowing the user and/or the developer to save events as they occur in the game and store them the user and/or developer is provided with more control over the game.

More importantly, Zbeda teaches: 
[0040] In some embodiments, a second set of metadata is also generated and stored with the replay data in the binary file. For example, in one embodiment, the second set of metadata comprises basic information about the replay data including the title, author, etc. In one embodiment the second set of metadata contains the information necessary for retrieval of the replay data from the binary file. In one or more embodiments, the second set of metadata is different from the textual metadata generated and provides an alternative method of searching for the replay data.

Therefore, a person of ordinary skill in the art would have understood that the game developer of Zbeda establishes a set of metadata that is also generated as part of the binary file that takes priority over the first set of metadata because it contains the information necessary for retrieval of the replay data from the binary file (thus takes priority because it is necessary).


 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

With respect to claims 8-9, 11 and 14 the claims are rejected under 35 U.S.C. 112(a) because applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a “simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.”); see also MPEP §§ 714.02 and 2163.06 (“Applicant should ... specifically point out the support for any amendments made to the disclosure.”). and MPEP § 2163.04 states “If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). 
With respect to newly amended independent claims, the applicant has not pointed out where the new claims are supported, nor does there appear to be a written description of the claim limitation as 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Chung et al. (“Chung,” US 2017/0127135) and in further view of Thorpe; Jonathan Richard et al. US 20100023516 A1 (hereafter Thorpe) and in further view of Zbeda; Amir US 20100260487 A1 (hereafter Zbeda) and in further view of Dagtas, Serhan et al. US 20030093260 A1 (hereafter Dagtas).
 It should be noted that hereinafter the use of the clause “see at least” should be interpreted that the cited portions that follow the clause are not the only portions or descriptions of embodiments that are considered to be relevant.  Should Applicant find that the cited portions are not relevant, other portions of the disclosure of the prior art reference will be provided as additional evidence and/or context to the relevancy of the previously cited portions. Since the evidence is from the same reference or same invention, the introduction of the additional evidence in response to Applicant’s arguments should not therefore be considered to be that of new grounds of rejection.
	Claim 1
	Regarding an information processing device (Chung teaches FIGs. 1-6) comprising: 
	a metadata acquiring section that acquires a plurality of metadata indicative of a status of application execution from a currently executed application from a plurality of applications; (see Chung at least FIG. 4-6, e.g., video search—from a user and wherein Chung para 25, 64, 66, 79, 0174-0175 corresponds to processing game applications and wherein the interactive video game system application of Chung is understood to process a plurality of games state);
an instruction acquiring section that receives a search instruction from a user (see Chung at least FIGs. 4-6, e.g., the application receiving an action—video search—from a user);
	a request generating section that generates a search request for content including the plurality of types of metadata, wherein the search request includes a ranking of the plurality of types of metadata to be used during execution of the search request, wherein a first field type of metadata is accorded a higher priority in the search request than a second field type of metadata in the search request (see Chung FIGs. 4-6, e.g., the application receiving from a user an action, such as search for a video previously made and ranked; it is noted that information such as previously made or ranked is interpreted to read on the claimed metadata); Chung is silent with respect to types of metadata in relation to wherein a first type of metadata is accorded a higher priority than a second type of metadata in the search request
	a request transmitting section that transmits the search request to a server (see Chung FIGs. 4-5, e.g., the processing circuit 206 transmitting the user action/request to the action server);
	a content acquiring section that acquires a plurality of content items from the server (see Chung FIGs. 4-6, e.g., depending on which type of user action—previously made or ranked video, etc., a unique identifier of a user associated with the video is acquired),
	wherein the plurality of content items is determined based on the ranking of the plurality of metadata (see Chung FIGs. 4-5, 9-10; [4-5], e.g., remote server may select a media asset that is categorized as a reward or penalty based on whether the rank corresponds to a reward or penalty); and 
	a display section that displays the plurality of content items to the user in a graphical user interface (GUI) wherein the ranking of the plurality of types of metadata is set in advance and fixed by a manufacturer of each of the plurality of applications, and wherein the plurality of 
Regarding the deficiency of Chung, Thorpe teaches the deficiency of the ‘Chung relating to types of metadata in relation to wherein the search request includes a ranking of the plurality of types of metadata to be used during execution of the search request, wherein a first field type of metadata is accorded a higher priority in the search request than a second field type of metadata in the search request (see Thorpe para 151 ranking metadata). Thorpe however is silent with respect to wherein the ranking of the plurality of types of metadata is set in advance and fixed by a manufacturer of each of the plurality of applications, and wherein the plurality of content items are videos.
In an analogous art, Zbeda teaches the deficiency of ‘032 Patent and Thorpe (para 21-23 searching of replay data is restrictive because all the metadata fields have to be added to the database prior to deployment of the game. Further, because the size and structure of the replay data is predefined, the game developers are not provided with flexibility in creating metadata for the game; the user and/or game developer is given more control over creating metadata by using a text file to allow the game user and/or developer to add or modify the structure of metadata even after deployment, allowing for flexibility in computer games corresponds to the type of application; para 27 the game developers can provide a list of descriptions that correspond to the events that occur during the game. The descriptions may then be automatically generated as the game is played such that the metadata in a particular application is identified as a priority by the developer and/or the user player). Zbeda para 53 teaches - In some embodiments, the search may be implemented using an already known search engine such as, for example, GOOGLE.TM. or ORACLE.TM.. It should be understood, however, that any suitable search engine may be used, including other known search engines or search engines designed or configured for one or 
[Note: see prior art of record but not relied upon to avoid citing duplicative references Weber, Barry Jay et al. US 20040177063 A1 (e.g., Weber para 42 the search module gathers the metadata that was stored by the metadata extraction module in memory 736, the metadata and metadata fields that are related to media service 310. The search module may optionally rank metadata fields, based on pre-selected search criteria. Wherein Zbeda teaches the search may be implemented using an already known search engine such as, for example, GOOGLE.TM. or ORACLE.TM.. It should be understood, however, that any suitable search engine may be used, including other known search engines or search engines designed or configured for one or more of the embodiments disclosed herein, then a person of ordinary skill in the art would have appreciated the benefit of utilizing features of different search engines comprising ranking metadata used by the search engine to allow a search query by ranking metadata fields by order of importance.)
As such, wherein the prior art to Chung and Thorpe disclose the user inputting search terms based on the user’s selection (i.e., their priority), Zbeda teaches a user/and or game developer is select the types of metadata that is captured for searching. Zbeda also recognizes the search may be implemented using an already known search engine such as, for example, GOOGLE.TM. or ORACLE.TM.. It should be understood, however, that any suitable search engine may be used, including other known search engines or search engines designed or configured for one or more of the embodiments disclosed herein, then a person of ordinary skill in the art would have appreciated the benefit of utilizing features of different search engines comprising ranking metadata used by the search engine to allow a search query by ranking metadata fields by order of importance.
Zbeda recognizes a known problem in the art of providing game developers the ability to predefine metadata captured in a game to facilitate searching and playback which corresponds to the ranking of metadata is set in advance and fixed by a manufacturer. For example, Zbeda teaches:
[0020] Previous systems and approaches provide for replay of events that occur during computer games. For example, a user can record events that occur during game play, and playback the events at a later time. However, these systems do not provide for control and flexibility for searching and replay of the binary replay data. The user in these systems can only search, and play back, replay data in the exact format previously recorded, and the systems do not provide for granularity and flexibility when searching for and playing back replay data. 

[0022] Present embodiments recognize a need for more flexibility and control over playback of replay data, and further recognize the need for more granularity with respect to searching the stored replay data. Further, some embodiments provide for more flexibility in terms of creating metadata corresponding to replay data. 
[0023] Accordingly, some embodiments provide a system and method for using replay metadata in a search engine friendly format such as a text file accompanying the binary file to allow for greater control and flexibility over the binary replay data. For example, in some embodiments the user and/or game developer is given more control over creating metadata by using a text file to allow the game user and/or developer to add or modify the structure of metadata even after deployment, allowing for flexibility in computer games. For example, in one embodiment games that have user generated content are provided with flexibility in creating metadata that correspond to replay data. The system provides the developer with much more flexibility in creating metadata because the text metadata does not require a specific database structure. Further, by allowing the user and/or the developer to save events as they occur in the game and store them the user and/or developer is provided with more control over the game.

More importantly, Zbeda teaches: [0040] In some embodiments, a second set of metadata is also generated and stored with the replay data in the binary file. For example, in one embodiment, the second set of metadata comprises basic information about the replay data including the title, author, etc. In one embodiment the second set of metadata contains the information necessary for retrieval of the replay data from the binary file. In one or more embodiments, the second set of metadata is different from the textual metadata generated and provides an alternative method of searching for the replay data.
Therefore, a person of ordinary skill in the art would have understood that the game developer of Zbeda establishes a set of metadata that is also generated as part of the binary file that takes priority over the first set of metadata because it contains the information necessary for retrieval of the replay data from the binary file (thus takes priority because it is necessary).
The motivation to combine Chung and Thorpe is further evidenced by Dagtas (para 0054 – search term fields have a weight factor which a person of ordinary skill in the art would be a ranking of more important terms to less important terms).
the user and/or game developer is given more control over creating metadata by using a text file to allow the game user and/or developer to add or modify the structure of metadata even after deployment so that the game developers can provide a list of descriptions that correspond to the events that occur during the game so that the descriptions may then be automatically generated as the game is played such that the metadata in a particular application is identified as a priority by the developer and/or the user player Dagtas teaches that search term fields are given levels of importance and the combination would provide a user with predefined templates for more efficiently searching stored video game content.

	Claim 5
	The rejection of base claim 1 is incorporated.  Chung further discloses wherein the currently executed application and the plurality of applications are video games having a plurality of scenes, and wherein the search instruction is set differently for each scene of the currently executed application is further rejected on obviousness grounds as discussed in the rejection of claim 1 where Zbeda teaches para 21-23 searching of replay data is restrictive because all the metadata fields have to be added to the database prior to deployment of the game. Further, because the size and structure of the replay data is predefined, the game developers are not provided with flexibility in creating metadata for the game; the user and/or game developer is given more control over creating metadata by using a text file to allow the game user and/or developer to add or modify the structure of metadata even after deployment, allowing 

	Claim 6
	The rejection of base claim 1 is incorporated.  Chung further discloses wherein the search instruction from the user is provided using an input device of the information processing device (see at least FIG. 2, e.g., User Input Interface 210); see also Zbeda teaches para 21-23 searching of replay data is restrictive because all the metadata fields have to be added to the database prior to deployment of the game. Further, because the size and structure of the replay data is predefined, the game developers are not provided with flexibility in creating metadata for the game; the user and/or game developer is given more control over creating metadata by using a text file to allow the game user and/or developer to add or modify the structure of metadata even after deployment, allowing for flexibility in computer games corresponds to the type of application; para 27 the game developers can provide a list of descriptions that correspond to the events that occur during the game. The descriptions may then be automatically generated as the game is played such that the metadata in a particular application is identified as a priority by the developer and/or the user player).

	



Claim 7
	The rejection of base claim 1 is incorporated.  Chung, Thorpe, and Dagtas does not explicitly disclose  wherein the GUI displays, for each content item, a posting user of the content item, and a date and time of the content item.
	However, Chung does disclose that processing circuitry 2016 may sort and display the previously generated actions in action selection region 410 in an order based on creation date, access date, the listings of the previously generated actions in sequence from earliest created action to latest created action in [113], [165], [186].  Furthermore, Zbeda teaches para 20, 37, 57, 63 metadata comprises a time in relation to a search template.
	It would have been obvious to a one of ordinary skill in the art before the effective filing date of the invention to modify Chung, Thorpe, and Dagtas to also display the date and time based on the recorded creation date discussed above because Zbeda discloses the use of timing information as beneficial to template data captured according to developer options as this would provide a user of Chung with all an easier way of prefilling template data when searching for desired video game content.

	Claim 12
	The rejection of base claim 1 is incorporated.  Chung further discloses wherein selection of a first content item from the plurality of content items causes the first content item to be downloaded to the information processing device (see at least FIG. 6, e.g., selection of item 692 will display User Z video).

Claims 10-11 are rejected under 35 U.S.C. §103 as being unpatentable over Chung et al. (“Chung,” US 2017/0127135) and in further view of Thorpe; Jonathan Richard et al. US 20100023516 A1 (hereafter Thorpe) and in further view of Zbeda; Amir US 20100260487 A1 (hereafter Zbeda) and in further view of Dagtas, Serhan et al. US 20030093260 A1 (hereafter Dagtas) and in further view of Zalewski; Gary M. US 20110086706 A1 (hereafter Zalewski) .


	Claim 10
	The rejection of base claim 1 and dependent claim 8 is incorporated herein. With respect to wherein the GUI comprises a plurality of tabs, and wherein the plurality of content items are divided among the plurality of tabs according to predetermined criteria the claim is rejected on obviousness grounds as discussed in the rejection of claim 8 wherein Chung, with respect to tabs, teaches (see at least FIGs. 4-7, e.g., the plurality of tabs are: Be a Singing Idol Game, Browse Media on Server, Exercise Machine; the first tab Be s Singing Idol Game includes a plurality of contents, such as Video 1, Video2) but Chung, Thorpe, Zbeda, and Dagtas are silent with respect to tabs as claimed. In an analogous art, Zalewski teaches the deficiency of Chung, Thorpe, Zbeda, and Dagtas (Fig. 6-8, para 32, 40-41, 62, 73-75 – GUI comprising a plurality of tabs as claimed). 

	
Claims 2-3 and 13 are rejected under 35 U.S.C. §103 as being unpatentable over Chung et al. (“Chung,” US 2017/0127135) and in further view of Thorpe; Jonathan Richard et al. US 20100023516 A1 (hereafter Thorpe) and in further view of Zbeda; Amir US 20100260487 A1 (hereafter Zbeda) and in further view of Dagtas, Serhan et al. US 20030093260 A1 (hereafter Dagtas) in view of Nonaka et al. (“Nonaka,” US 2013/0184040).

Claim 2
	The rejection of base claim 1 is incorporated.  Chung, Thorpe, Zbeda, and Dagtas further do not each explicitly disclose all the elements with respect to  wherein the plurality of types of metadata comprises a title of the currently executed application, a username of the user, and a current level of the user. Chung teaches (para 53- user identifier; para 112-113, 152, 155 title); Zbeda teaches (para 28 name of a player; para 40 title) but do not disclose “level of the user.”

	It would have been obvious to a one of ordinary skill in the art before the effective filing date of the invention to use Nonaka in Chung, Thorpe, Zbeda and Dagtas because the use of Nonaka would provide the searches of Chung with all information needed for an efficient game playing by saved user playing data.
 

	Claim 3
	The rejection of base claim 1 is incorporated. Chung, Thorpe, Zbeda, and Dagtas further do not each explicitly disclose all the elements with respect to wherein the plurality of types of metadata further comprises a name of a character controlled by the user, a name of an opponent character, a strength level of the character controlled by the user, , and a strength level of the opponent character .
	However, in an analogous art, Nonaka discloses wherein the plurality of types of metadata further comprises a name of a character controlled by the user (see at least FIG. 4, e.g., Character X or Y), a name of an opponent character (see at least FIG. 4, e.g., Opposing Character A), a strength level of the character controlled by the user (see at least FIG. 6, e.g., Level, Attack Power, Defense Power of Character X or Y), and a strength level of the opponent character see at least FIG. 6, e.g., Level, Attack Power, Defense Power of Character A).
 	It would have been obvious to a one of ordinary skill in the art before the effective filing date of the invention to use Nonaka in Chung, Thorpe, Zbeda, and Dagtas because the use of Nonaka would provide Chung with all information needed for an efficient game playing.

	Claim 13
	The rejection of base claim 1 is incorporated.  Chung, Thorpe, Dagtas do not explicitly disclose the feature recited in the claim. Whereas Zbeda teaches using metadata corresponding to scene codes to identify particular events (Fig. 4 and para 37 – teaching a temporal code for an event occurring), Zbeda does not reference the information by the same term “event code”.
	However, in an analogous art, Nonaka discloses wherein the plurality of metadata further comprises an event code, wherein the event code is indicative of an occurrence of an event set in the currently executed application (see at least FIG. 4, e.g., the event code being the Card ID, 100, 105, 001).
	It would have been obvious to a one of ordinary skill in the art before the effective filing date of the invention to use Nonaka in Chung, Thorpe, Zbeda, and Dagtas to use the card IDs to select the game card and corresponding character to be used in the battle game, thereby enhancing the interests of the user in the game. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421